Title: From Thomas Jefferson to James Brown, 16 July 1795
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello July 16. 1795.

  Mr. Snelson’s business has prevented his rendering me an account till this day. I now inclose you his note for the balance due me £102–8–11 ¾. arising on nails delivered him before the 30th. May. I also inclose an order of Ro. Rives & Co. on you for £9-5-3. Below is a statement of our account as nearly as I can make it. By this there will be still about £10. due from me to you, occasioned by my balance with Mr. Snelson being that much less than I had counted. If you think proper to settle the balance exactly and transfer it to that store it shall be speedily satisfied,  or if you chuse it, it shall be paid in Richmond. I am with great esteem Dr. Sir Your friend & servt

Th: Jefferson

